RYDER, Judge.
Arturo Salmas, Jr. attacks the trial court’s order dismissing with prejudice his complaint alleging intentional sexual abuse which occurred approximately fifteen years ago. We reverse because this court recently ruled in Roof v. Wiley, 622 So.2d 1018 (Fla. 2d DCA 1993), rehearing denied, No. 91-04243 (Fla.2d DCA Aug. 24, 1993), that section 2 of Chapter 92-102, amending section 95.11, Florida Statutes (1992 Supp.), revived for a four-year period previously time-barred causes of action based on intentional abuse or incest. The four-year window commenced April 8,1992, and Salinas’ complaint was filed within this period on August 26, 1992.
Reversed and remanded.
FRANK, C.J., concurs.
HALL, J., concurs specially.